 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SILUS M. VALSON,                                   No. 1: 14-cv-01420-DAD-EPG
12                       Plaintiff,
13             v.                                        ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14    MATTHEW CATE and MARTIN BITER,
                                                         (Doc. No. 45)
15                       Defendants.
16

17           Plaintiff Silus Valson (“plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 6, 2018, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s motion for a preliminary injunction be denied, as the motion is

22   unrelated to the allegations pled in the complaint. (Doc. No. 45.) The magistrate judge

23   recommended denial of the motion for preliminary injunction, without prejudice to plaintiff filing

24   a separate action based on his claims of retaliation and the seeking injunctive relief in that case.

25   (Id. at 5.)

26           The findings and recommendations were served on plaintiff and contained notice that any

27   objections thereto were to be filed within twenty-one (21) days after service. (Id.) To date, no

28   objections have been filed, and the time for doing so has passed.
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued by the magistrate judge on July 6, 2018

 6                  (Doc. No. 45) are adopted in full; and

 7          2.      Plaintiff’s motion for injunctive relief is denied without prejudice to plaintiff filing

 8                  a separate action based on his claims of retaliation and seeking injunctive relief in

 9                  that case; and

10          3.      This matter is referred back to the magistrate judge for further proceedings.

11   IT IS SO ORDERED.
12
        Dated:     October 5, 2018
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
